Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/03/2021 has been entered. Claim 1 has been amended. Claims 1-18 remain pending in the application.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “optical structure” in claim 1.

As for the limitations "optical structure”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0140]-[0141] of the specification and Figs. 17-20 of the drawing disclose "optical structure” includes a lens, or a light guide, or a lens coupled to a light guide. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitations “an optical sensing module disposed below the display module to detect an optical biometric feature by receiving probe light that passes through the display module, the optical sensing module comprising an optical sensor array to receive the probe light, the probe light being the illumination energy of output by the light source as reflected by a top surface of the top cover layer”. According to claim 2, the probe light is defined an illumination light that passes through the display module, and the probe light is further defined as being an illumination light reflected by the top cover layer of the display module. The two limitations are contradictory to each other because a light passed through the display module and a light reflected by the top cover layer of the display module are propagated in two different directions and can not be received by a same sensor. Furthermore, according to claim 2, if the probe light is merely a light signal passed through the display module and/or reflected by the top cover layer of the display module, the examiner does not see how the probe light interacts with a user 

 7.	Claim 15 recites a limitation “… dark layer is at least partially transparent to the illumination energy passing there-through”. It is a common knowledge that a “dark” material absorbs an incident light. In other words, a dark layer or a layer structure formed by a dark material is opaque or non-transparent so that no light is passed through. It is not clear what structure or material forms the “dark layer” as claimed so that “it is at least partially transparent to pass through the illumination light”. The written description fails to disclose the corresponding structure or material that forms the “dark layer” to perform the function of passing through the light. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For more details, refer to Response to Arguments. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-5, 12, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20200209729 A1).
(e.g., Figs. 2, 4, 5, 7, and 10) discloses an electronic device comprising:
a display module (display module 200) comprising a display pixel layer having a plurality of display micro-structures having a plurality of micro-structure gaps there-between (display pixel layer having a plurality of light emitting elements 216 having a plurality of structure gaps 218 there-between), the plurality of display micro-structures (light emitting elements 216) comprising a network of pixels interconnected by electrodes (e.g., Figs. 2, 4, 5, 7, and 10; [0051]-[0052]); 
a top cover layer (cover layer 214) disposed above the display module (display module 200) to provide an output interface for displaying images generated by the display pixel layer (display pixel layer having a plurality of light emitting elements 216);  and 
an under-display lighting module comprising: a light source to output illumination energy (light source 226);  and 
an optical structure (lens 228) optically coupled with the light source (light source 226) to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps (structure gaps 218) and to diverge therefrom into the top cover layer (e.g., Figs. 2, 4, 5, 7, and 10), thereby illuminating at least a portion of the display module (e.g., Figs. 2, 4, 5, 7, and 10).

Regarding claim 2, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 1, further comprising: an optical sensing module (optical sensing module comprises optical sensor 224) disposed below the display module (display module 200) to detect an optical biometric feature (e.g., fingerprint) by receiving probe light (light from light source 226) that passes through the display module (display module 200), the optical sensing module comprising an optical sensor array (an array of optical sensor 224) to receive the probe light (light from light source 226), the probe light being the illumination energy of output by the light source (light from light source 226) as reflected by a top surface of the top cover layer (cover layer 214).

Regarding claim 3, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 2, wherein the display module further comprises one or more material layers (layer 212) disposed between the display pixel layer (display pixel layer having a plurality of light emitting elements 216) and the optical sensing module (optical sensing module comprises optical sensor 224) and configured to form a sensor receiving light path window (e.g., Figs. 2, 4, 5, 7, and 10; probe light passing through layer 212) located directly above the optical sensing module (optical sensing module comprises optical sensor 224).

Regarding claim 4, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 1, wherein: the plurality of display micro-structures lie substantially in a plane (display micro-structures 216 lie in a plane); the light source (light source 226) is positioned below the display pixel layer (display layer comprising display micro-structures 216) and has an illumination aperture (light source 226 has an illumination aperture) oriented to output the illumination energy through the display pixel layer (display layer comprising display micro-structures 216) and into the top cover layer (cover layer 214); the optical structure comprises a lens (lens 228/232) positioned between the illumination aperture (illumination aperture of light source 226) and the display pixel layer (display layer comprising display micro-structures 216), such that a focal point of the lens (lens 228/232) is substantially at the plane (e.g., Figs. 2, 4, 5, 7, and 10); and the light source (light source 226) and the lens (lens 228/232) are arranged so that the illumination energy diverges between the illumination aperture (illumination aperture of light source 226) and the lens (lens 228/232) and converges between the lens (lens 228/232) and the plane (a plane the display micro-structures 216 lie in) to form the image of the illumination energy that is positioned and sized to pass through the one of the plurality of micro-structure gaps (e.g., Figs. 2, 4, 5, 7, and 10; [0086]).

Regarding claim 5, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 4, wherein the illumination aperture (illumination aperture of light source 226) is oriented to output the illumination energy (illumination light from light source 226) primarily in a direction substantially orthogonal to the plane (the plane the display micro-structures 216 lie in).

Regarding claim 12, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 1, wherein the under-display lighting module comprises: a plurality of light sources, each to output respective illumination energy (light sources 226); and a plurality of optical structures (lenses 228), each optically coupled with a respective one of the light sources (light source 226) to form a respective image of the respective illumination energy that is positioned and sized to pass through a different respective one of the (e.g., Figs. 2, 4, 5, 7, and 10; [0086]) and to diverge therefrom into the top cover layer (cover layer 214).

Regarding claim 16, Chen (e.g., Figs. 1-2, 4-5, 7, and 10) discloses the electronic device of claim 1, wherein: the display module further comprises a touch sensor layer; and the top cover layer further provides an input interface for receiving touch events detected by the touch sensor layer ([0043], [0046]-[0047]; touch sensor and touch sensing).

Regarding claim 17, Chen (e.g., Figs. 1-2, 4-5, 7, and 10) discloses the electronic device of claim 1, wherein the light source is one of a light emitting diode or a vertical cavity surface-emitting laser ([0118]; VCSEL).

Regarding claim 18, Chen (e.g., Figs. 1-2, 4-5, 7, and 10) discloses the electronic device of claim 1, wherein the display module, the top cover layer, and the under-display lighting module are integrated into a smartphone (Fig. 1; smartphone).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  
11.	Claims 6-7 and 9 rejected under 35 U.S.C. 103 as unpatentable over Chen (US 20200209729 A1) in view of Mackey (US 20190113670 A1).
Regarding claim 6, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 1, wherein: 
the plurality of display micro-structures comprise a plurality of edge electrodes (display micro-structures 216 having electrodes at the edge area) lying substantially in a plane (e.g., Figs. 2, 4, 5, 7, and 10) along an edge area of a bottom surface of the top cover layer (a bottom surface of cover layer 214); 
the light source (light source 226) is positioned below the display pixel layer (display pixel layer comprising display micro-structures 216) and has an illumination aperture (light source 226 has an illumination aperture) oriented to output the illumination energy in a first direction (e.g., Figs. 2, 4, 5, 7, and 10).

Chen (e.g., Figs. 2, 4, 5, 7, and 10) also discloses the optical structure, but does not disclose the optical structure comprises a light guide structure as claimed. However, Mackey (e.g., Figs. 1-2 and 5-9) discloses a display device, comprising an under-display illumination with an external light source (e.g., light source 202 in Fig. 2, or light source 502 in Fig. 5, or light source 602 in Fig. 6). Mackey (e.g., Figs. 1-2 and 5-9) further discloses an optical structure (e.g., Fig. 8; light guide 812; [0058]) optically coupled with a light source (e.g., Fig. 8; light source 802) has an illumination aperture oriented to output the illumination energy in a first direction (e.g., Fig. 8), wherein 
(e.g., Fig. 8; light guide 812; [0058]) having an input to receive the illumination energy from the light source (e.g., Fig. 8; light source 802) and an output to redirect the illumination energy to a second direction different from a first direction (e.g., Fig. 8), the second direction being oriented to output the illumination energy through the plane and into the top cover layer (e.g., Fig. 8); and 
the light source (e.g., Fig. 8; light source 802; [0058]) and the light guide structure (e.g., Fig. 8; light guide 812; [0058]) are arranged so that the image of the illumination energy is formed substantially at the output of the light guide structure positioned and sized to pass through the one of the plurality of micro-structure gaps (e.g., Fig. 8), and the illumination energy diverges between the output of the light guide structure and the top cover layer (e.g., Fig. 8). 
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of Chen. The combination/motivation would be to limit the output angle and improve illumination efficiency of the external light source for fingerprint detection.

Regarding claim 7, Chen in view of Mackey discloses the electronic device of claim 6, Mackey (e.g., Fig. 8) discloses wherein: the optical structure further comprises a lens to optically couple the light source with the light guide structure (e.g., Fig. 8 and [0058]; light guide structure 812 comprising a concave lens to couple light from light source 802). Therefore, it would have been obvious to one skilled in the art at the 

Regarding claim 9, Chen in view of Mackey discloses the electronic device of claim 6, Mackey (e.g., Fig. 8) discloses wherein the first direction is substantially orthogonal to the second direction (e.g., Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of He for the same reason above.

12.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Chen (US 20200209729 A1) in view of Mackey (US 20190113670 A1) and further in view of Danley (US 20140099060 A1).
Regarding claim 8, Chen in view of Mackey discloses the electronic device of claim 6, but does not disclose wherein the light guide structure comprises an optical fiber. However, Danley (e.g., Figs. 3, 8-9 and 12-13) discloses wherein the light guide structure (e.g., Fig. 8; light guide structure) comprises an optical fiber (optical fiber 30), having an input to receive an input light (light 100) from a first direction and an output to redirect the input light to a second direction different from a first direction (e.g., Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Danley to optically coupled with the light source to the display device of Chen in view of Mackey. The combination/motivation 

13.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Chen (US 20200209729 A1) in view of Mackey (US 20190113670 A1) and further in view of He (US 20180005005 A1).
Regarding claim 10, Chen in view of Mackey discloses the electronic device of claim 1, Chen (e.g., Figs. 2, 4, 5, and 10)  discloses the display module is an OLED display. Chen also suggests the display module can be a LCD ([0043]). The examiner further cites He as a reference. He (Figs. 1-39) discloses an electronic device integrated with a fingerprint sensor similar that disclosed by Chen, wherein the display module comprises a liquid crystal display (LCD) panel (LCD 433), the plurality of display micro-structures comprising a plurality of liquid crystal structures interconnected by a plurality of electrodes to output images for display (LCD TFT structures 433C; e.g., Figs. 22, 33-36 and 39). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the display device of Chen. The combination/motivation would be to integrate fingerprint sensors with different display devices including OLED and LCD.

14.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Chen (US 20200209729 A1) in view of Mackey (US 20190113670 A1) and further in view of Burns (US 20060250558 A1).
(e.g., Figs. 2, 4, 5, and 10)  discloses wherein the image is formed to be smaller than the gap width ([0086]), but does not disclose the one of the plurality of micro-structure gaps has a gap width of less than ten microns. However, Burns discloses a display device, wherein the one of the plurality of micro-structure gaps has a gap width of less than ten microns (e.g., Figs. 3-5 and claim 37). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the from Burns to the display device of Chen in view of Mackey to optically coupled with the light source to form an image smaller than the gap width. The combination/motivation would be to improve illumination efficiency of the external light source fingerprint detection.

12.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Chen (US 20200209729 A1) in view of He (US 20180129798 A1).
Regarding claim 13, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 12, wherein each of the plurality of light sources outputs the respective illumination energy in accordance with a same wavelength ([0034]), but does not disclose each of the plurality of light sources outputs the respective illumination energy in accordance with a same modulation. However, He (e.g., Figs. 1-2 and 39) discloses a display device integrated with an under-screen fingerprint sensor similar to that disclosed by Chen, wherein each of the plurality of light sources (light sources 971) outputs the respective illumination energy in accordance with a same modulation and wavelength ([0240]; modulation and wavelength; operation principle is also referred to Figs. 12-13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the display device of Chen. The combination/motivation would be to provide an illumination light source for a fingerprint sensor integrated with a display device.

Regarding claim 14, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 12, but does not disclose wherein a first of the plurality of light sources outputs the respective illumination energy in accordance with a first set of optical characteristics, and a second of the plurality of light sources outputs the respective illumination energy in accordance with a second set of optical characteristics that is at least partially different from the first set of optical characteristics. However, He (e.g., Figs. 1-2 and 39) discloses a display device integrated with an under-screen fingerprint sensor similar to that disclosed by Chen, wherein a first of the plurality of light sources outputs the respective illumination energy in accordance with a first set of optical characteristics, and a second of the plurality of light sources outputs the respective illumination energy in accordance with a second set of optical characteristics that is at least partially different from the first set of optical characteristics ([0246]; For example, green LEDs and near IR LEDs may be used as extra light sources to also assist the live finger detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the display device of Chen. The combination/motivation would be to provide multiple illumination light sources for detecting different biometric information of users.


Regarding claim 15, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 1, but does not disclose the dark layer as claimed. However, Yamazaki (e.g., Figs. 3-7) discloses a display device integrated with an optical fingerprint sensor, further comprising: a dark layer coating (e.g., Fig. 3; color layer 161/162/163) at least a portion of a bottom surface of the top cover layer (e.g., Fig. 3; cover layer 143), wherein the under-display lighting module is configured to output the illumination energy so that the dark layer is at least partially transparent to the illumination energy passing there-through (e.g., Fig. 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yamazaki to the display device of Chen. The combination/motivation would be to provide a colorful display image and reduce background noise of fingerprint sensing signal.

Response to Arguments
14.	Regarding claims 1, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Chen (US 20200209729 A1) has been used for new ground rejection.  
Regarding the rejection of claim 2 under 35 U.S.C. 112(b), applicant asserts that “…The claim generally refers to an optical sensing module that is located below a display module …… Probe light also originates below the display module and is pointed toward the top cover layer, such that the probe light passes through the display module (through reflected by a finger on the top cover layer of the display module, which carries a biometric information of a user to be detected by an optical sensor.
Claim 2 recites the limitations “an optical sensing module disposed below the display module to detect an optical biometric feature by receiving probe light that passes through the display module, the optical sensing module comprising an optical sensor array to receive the probe light, the probe light being the illumination energy of output by the light source as reflected by a top surface of the top cover layer”. Applicant appears to claim detecting an optical biometric feature by detecting a probe light that carries the biometric feature. However, according to the claim languages, the probe light is merely a light signal passed through the display module and reflected by the top cover layer of the display module. The examiner does not see how the probe light interacts with a user to carry the biometric information of the user. 
Regarding the rejection of claim 15 under 35 U.S.C. 112(b), claim 15 recites a limitation “… dark layer is at least partially transparent to the illumination energy passing 
Regarding the “dark layer”, applicant asserts “Many techniques and materials are known in the art for providing a coating or layer that is partially transparent to certain types of illumination, such as color filters to inhibit passage of only certain frequencies, and polarization filters to inhibit passage only of certain polarizations. Anyone of skill in the art would understand how to construct the recited dark layer, without additional recitation of specific materials or compositions”. The examiner agrees a color filter absorbs light in a specific wavelength ranges and let other ranges pass. For examples, a red filter transmits only red light and absorbs all other colors, and a green filter transmits only green light and absorbs all other colors. However, one skilled in the art would not call a red color filter or a green color filter a dark filter because a dark filter absorbs all colors of light.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691